502 F.2d 1153
UNITED STATES of America, Appellee,v.William ROVENDRO and Christopher Espinosa, Appellants.
No. 1236, Docket 73-2278.
United States Court of Appeals, Second Circuit.
Submitted Aug. 15, 1974.Decided Sept. 10, 1974.

Martin Light, Brooklyn, N.Y.  (Stanley M. Meyer, Brooklyn, N.Y., of counsel), for appellants.
Joan S. O'Brien, Asst. U.S. Atty.  (David G. Trager, U.S. Atty. for the E.D. of New York, Paul B. Bergman, Asst. U.S. Atty., of counsel), for appellee.
Before OAKES, Circuit Judge, and FRANKEL and KELLEHER, District judges.1
PER CURIAM:


1
Appellants' sole ground for appeal before this court is that they should have been allowed to withdraw their guilty pleas.  Having examined the relevant transcripts and contentions addressed thereto, we are of the opinion that the judgments must be affirmed.


2
Judgments affirmed.



1
 Of the Southern District of New York and the Central District of California, respectively, sitting by designation